IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40951

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 801
                                                 )
       Plaintiff-Respondent,                     )     Filed: December 23, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
JUSTUS JOHN MERRILL,                             )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Joel E. Tingey, District Judge.

       Judgment of conviction and suspended unified sentence of four years, with a
       minimum period of confinement of one and one-half years, for domestic battery
       inflicting traumatic injury, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Jessica M. Lorello, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Justus John Merrill pled guilty to domestic battery inflicting traumatic injury. I.C. § 19-
918(2)(A). In exchange for his guilty plea, additional charges were dismissed. The district court
sentenced Merrill to a unified term of four years, with a minimum period of confinement of one
and one-half years, suspended the sentence, and placed Merrill on probation. Merrill appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.



                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Merrill’s judgment of conviction and sentence are affirmed.




                                                   2